NUMBER 13-15-00075-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JUAN MANUEL ALFARO,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

       This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief. The clerk’s record was filed on April 10, 2015, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant two extensions of time totaling 155
days to file the brief, and appellant now seeks an additional 60 days, until December 14,

2015, to file the brief.

       The Court GRANTS IN PART and DENIES IN PART appellant's third motion for

extension of time. This motion is GRANTED insofar as the Court will extend appellant's

deadline to file his brief until November 23, 2015. This motion is DENIED insofar as the

Court will not allow an extension until December 14, 2015. No further extensions will be

granted absent exigent circumstances. If counsel fails to file the brief within the specified

period of time, the Court will act appropriately to ensure that appellant's rights are

protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of November, 2015.




                                             2